Exhibit 10.60

AWARD AGREEMENT

This Award Agreement (this “Agreement”), is made effective as of February 14,
2017, between Teva Pharmaceutical Industries Limited (the “Company”) and [•]
(the “Participant”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Company’s 2015 Long-Term
Equity-Based Incentive Plan (the “Plan”).

Pursuant to Sections 5, 7 and 8 of the Plan, the Company hereby grants to the
Participant as of the Grant Date (as defined below) the number of Options,
Restricted Share Units (“RSUs”) and Performance Share Units (“PSUs”) (Options,
RSUs and PSUs are collectively and individually referred to herein as “Awards”)
set forth below, subject to the terms and conditions contained herein and in the
appendices attached hereto, as well as the terms and conditions of the Plan and
the Compensation Policy, which are incorporated herein in their entirety.

 

Total Fair Value of Award:    $[•] Fair Value of each Option:    $[•] Fair Value
of each RSU:    $[•] Fair Value of each PSU:    $[•] Options Granted:    [•],
which represents approximately one-third (1/3) of the Total Fair Value of Award
divided by the Fair Value of each Option, calculated as follows: the difference
between (x) the Total Fair Value of Award and (y) the sum of (i) the product of
(A) the Fair Value of each RSU and (B) the number of RSUs granted and (ii) the
product of (A) the Fair Value of each PSU and (B) the Target Number of PSUs
Granted, divided by the Fair Value of each Option, and the result is rounded up
to the nearest whole number. RSUs Granted:    [•], which represents
approximately one-third (1/3) of the Total Fair Value of Award divided by the
Fair Value of each RSU, rounded down to the nearest whole number.



--------------------------------------------------------------------------------

Target Number of PSUs Granted:

 

  

[•], which represents approximately one-third (1/3) of the Total Fair Value of
Award divided by the Fair Value of each PSU rounded down to the nearest whole
number.

 

The Target Number of PSUs Granted represents the number of PSUs that would be
earned, subject to vesting, if the Company were to achieve the target level of
the PSU Performance Objectives and the target Relative TSR Modifier during the
PSU Performance Period. The number of PSUs earned, if any, is subject to
increase or decrease based on the Company’s actual achievement of the PSU
Performance Objectives during the PSU Performance Period, as modified by the
Relative TSR Modifier, and may range from zero to two hundred percent (0% to
200%) of the Target Number of PSUs Granted.

Grant Date:    February 14, 2017 Vesting of First Third ( 1⁄3) of Options and
RSUs Granted:    Second Anniversary of the Grant Date. Vesting of Second Third
( 1⁄3) of Options and RSUs Granted:    Third Anniversary of the Grant Date.
Vesting of the Balance of Options and RSUs Granted:    Fourth Anniversary of the
Grant Date. Option Exercise Price:    $[•], the Fair Market Value per Share on
the Grant Date. Option Expiration Date:    Tenth Anniversary of the Grant Date.
Settlement of Vested RSUs:    Upon vesting, RSUs shall be settled by delivering
one Share for each RSU that vested as soon as practicable following the vesting
date. PSU Performance Period:    12:00 A.M., January 1, 2017—12:00 A.M.,
January 1, 2020.

 

-2-



--------------------------------------------------------------------------------

PSU Performance Objectives:   

•  EPS Performance Objective—Achievement of non-GAAP EPS target for the PSU
Performance Period. The non-GAAP EPS target will be cumulative for the PSU
Performance Period and will include the non-GAAP EPS target for 2017 as shall be
approved by the Committee and the Board, as well as the non-GAAP EPS targets for
2018 and 2019, which will be based on the 2018-2019 LRP that will be approved by
the Board. For purposes hereof, “non-GAAP EPS” is defined as non-GAAP earnings
per share as reported in the Company’s audited financial statements, subject to
adjustment for currency fluctuations; and

 

•  Free Cash Flow Performance Objective—Achievement of free cash flow target for
the PSU Performance Period. The free cash flow target will be cumulative for the
PSU Performance Period and will include the free cash flow target for 2017 as
shall be approved by the Committee and the Board, as well as the free cash flow
targets for 2018 and 2019, which will be based on the 2018-2019 LRP that will be
approved by the Board. For purposes hereof, “free cash flow” as reported in the
Company’s audited financial statements, subject to adjustment for legal
settlements.

Relative TSR Modifier:

   The “Relative TSR Modifier” will be determined based on the Company’s
Relative TSR Percentile Rank for the PSU Performance Period, in accordance with
the following table:

 

Achievement Level

   Relative TSR
Percentile Rank    Relative
TSR Modifier  

Minimum

   Up to 25th Percentile      80 % 

Target

   50th Percentile      100 % 

Maximum

   100th Percentile      120 % 

 

  

Linear interpolation shall be used to determine the Relative TSR Modifier
between Achievement Levels.

 

For purposes hereof, the following terms have the following meanings:

 

“Beginning Stock Price” with respect to any company means the average of the
closing prices of such company’s stock for each of the sixty (60) trading days
ending on (and including) the day immediately prior to the first day of the PSU
Performance Period.

 

“Ending Stock Price” with respect to any company means the average of the
closing prices of such company’s stock for each of the sixty (60) trading days
ending on (and including) the last day of the PSU Performance Period.

 

“Peer Group” means the following group of companies: AbbVie Inc., Allergan plc,
Amgen Inc., Astellas Pharma Inc., AstraZeneca plc, Bayer AG, Bristol-Myers
Squibb Company, Eli Lilly and Company, Gilead Sciences Inc., GlaxoSmithKline
plc, Merck & Co. Inc., Merck KGaA,

 

-3-



--------------------------------------------------------------------------------

  

Mylan NV, Novartis AG, Novo Nordisk A/S, Pfizer Inc., Roche Holding AG, Sanofi,
and Takeda Pharmaceutical Company Ltd.; provided, however, that (i) subject to
clause (ii) below, if a member of the Peer Group ceases to be publicly traded
for any reason following the Grant Date and prior to the applicable date on
which the Beginning Stock Price or Ending Stock Price is calculated, that member
of the Peer Group shall be deleted as a member of the Peer Group and shall not
be counted for purposes of determining TSR and all related calculations and
(ii) if a member of the Peer Group becomes bankrupt following the Grant Date and
prior to the applicable date on which the Beginning Stock Price or Ending Stock
Price is calculated, that member of the Peer Group shall remain a member of the
Peer Group and shall be attributed a Total Shareholder Return of –100% for
purposes of determining TSR and all related calculations.

 

“Relative TSR Percentile Rank” means the percentile rank of the TSR of the
Company relative to the TSR of the companies in the Peer Group, in each case,
for the PSU Performance Period, equal to the product of (i) the quotient of
(a) the numeric rank of Company’s TSR relative to the Peer Group, where the
lowest TSR in the Peer Group is ranked number 1, and (b) the total number of
companies in the Peer Group plus 1, rounded to the nearest hundredth, and
(ii) 100.

 

“TSR” as of a given date means the percentage change in the value of company’s
stock from the Beginning Stock Price to the Ending Stock Price calculated as the
quotient of (i) (a) the applicable Ending Stock Price minus the applicable
Beginning Stock Price, plus (b) dividends paid with respect to a record date
occurring during the PSU Performance Period, divided by (ii) the applicable
Beginning Stock Price.

Earned PSUs:    The number of PSUs earned, if any, subject to vesting (“Earned
PSUs”), will be based on the achievement of the PSU Performance Objectives for
the PSU Performance Period, as determined in accordance with the following table
and as adjusted by the Relative TSR Modifier. Performance will be measured for
each PSU Performance Objective, and the arithmetic mean of the Applicable
Earning Percentage of the EPS Performance Objective and the Applicable Earning
Percentage of the Free Cash Flow Performance Objective shall equal the
Applicable Earning Percentage of the PSU Performance Objectives:

 

Achievement Level

   Percentage Achievement of
PSU Performance Objectives     Applicable Earning
Percentage  

Below Threshold

     <85 %      0 % 

Threshold

     85 %      0 % 

Target

     100 %      100 % 

Maximum

     120 %      200 % 

Above Maximum

     >120 %      200 % 

 

-4-



--------------------------------------------------------------------------------

  

Linear interpolation shall be used to determine the Applicable Earning
Percentage between Achievement Levels.

 

The number of Earned PSUs shall equal the product of (i) the Target Number of
PSUs Granted, (ii) the Applicable Earning Percentage and (iii) the Relative TSR
Modifier; provided, however, that the number of Earned PSUs shall not be greater
than 200% of the Target Number of PSUs Granted.

 

Any PSUs that do not become Earned PSUs based on performance during the PSUs
Performance Period shall not be eligible to vest pursuant to this Agreement and
shall immediately be forfeited to the Company for no consideration upon
expiration of the PSU Performance Period.

Vesting of PSUs:    Third Anniversary of the Grant Date. Settlement of Vested,
Earned PSUs:    Upon vesting, Earned PSUs shall be settled by delivering one
Share for each Earned PSU that vested as soon as practicable following the
vesting date.

 

-5-



--------------------------------------------------------------------------------

1. Options.

(A) Grant of Options. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of Options as set forth in the
table above to purchase an equal number of Shares.

(B) No Obligation to Exercise Options. The grant and acceptance of Options
pursuant to this Agreement do not impose any obligation on the Participant to
exercise them.

 

2. Restricted Share Units.

(A) Grant of RSUs. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of RSUs as set forth in the table
above.

(B) No Issuance at Grant. No Shares shall be issued or delivered to the
Participant at the time the RSUs are granted.

 

3. Performance Share Units.

(A) Grant of PSUs. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the Target Number of PSUs Granted as set
forth in the table above.

(B) No Issuance at Grant. No Shares shall be issued or delivered to the
Participant at the time the PSUs are granted.

(C) Determination of the Earned PSUs. The Human Resources and Compensation
Committee (the “Committee”) and the Board shall have the sole authority to
determine the level of achievement of the PSU Performance Objectives and the
Relative TSR Modifier and to calculate the number of Earned PSUs, and shall do
so as soon as practicable following the completion of the PSU Performance Period
as set forth in the table above. For the avoidance of doubt, nothing herein
shall derogate from the Committee’s and the Board’s discretion to reduce
variable compensation.

(D) Adjustment of PSU Performance Objectives. The Committee and, as applicable,
the Board shall have the discretion to adjust (increase or decrease) the PSU
Performance Objectives and their relative weights as set forth in the table
above if one or more of the following items of gain, loss, profit or expense,
having a material impact on the PSU Performance Objectives, is: (i) determined
to be extraordinary, unusual or non-recurring in nature; (ii) related to changes
in accounting principles under GAAP or tax laws; (iii) related to currency
fluctuations; (iv) related to productivity initiatives or new business
initiatives; (v) related to discontinued operations that do not qualify as a
segment of business under GAAP; or (vi) attributable to the business operations
or assets of any entity acquired or licensed by the Company during the fiscal
year, to the extent the Committee or the Board, as applicable, determines that
the adjustment is necessary or advisable to preserve the intended incentives and
benefits of the PSUs or if such adjustments were reflected in the Company’s
public non-GAAP financial results.

 

-6-



--------------------------------------------------------------------------------

4. Other Provisions.

(A) Vesting. The Awards granted hereunder shall vest and become exercisable or
settle, as the case may be, as set forth in the table above.

(B) Termination of Employment. In addition to the provisions of the Plan related
to the treatment of Options, RSUs and Performance Awards upon Termination, as
applicable, the Company’s Qualifying Retirement and Qualifying Termination
Policy as in effect from time to time is incorporated herein by reference and
made a part hereof.

(C) Withholding. The Company or the Employer, or a third party holding Awards on
behalf of the Participant, shall have the right to make all payments or
distributions pursuant to this Agreement to the Participant net of any
applicable taxes, fees or other required deductions, such as, but not limited
to, income taxes, capital gains taxes, social security premiums, and custody
fees, trustee charges, fees for exercise and/or transfer of any Award or its
underlying Share payable by the Participant or required to be paid or withheld
as a result of the exercise of an Option, the settlement of an RSU or a PSU, the
delivery of a Share or its transfer, and any other event occurring pursuant to
the Plan or this Agreement, that necessitates the withholding of income,
employment or capital gains taxes or any other required deductions or payments
(hereinafter referred to as “Taxes”). The Company or the Employer, may withhold
from wages or other amounts payable to the Participant such Taxes as may be
required by law or otherwise payable by the Participant, or to otherwise require
the Participant to pay such Taxes.

(D) Other Effective Documents; Other Agreements.

 

  (i) The terms and provisions of the Plan are incorporated herein by reference
and made a part hereof. In case of contradiction between the terms of this
Agreement and/or its appendices and/or the Plan, it is agreed that the terms of
the Plan shall prevail over the terms of this Agreement and any appendix, and
that the terms of any appendix shall prevail over the terms of this Agreement.
The Participant agrees to (x) execute and become a party to the agreements set
forth in any appendix attached hereto, (y) the terms of an Award administration
framework agreement and its terms and conditions, as may be set forth in an
appendix or as requested by the Company or the Employer in the future, and shall
also agree to such agreement in writing and (z) to the extent applicable, to
adhere to the terms of the Company’s insider trading policy. In addition to any
restrictions on resale and transfer noted in the Plan, Shares acquired pursuant
to the Plan may be subject to certain restrictions on resale imposed by local
securities laws. Accordingly, the Participant is encouraged to seek legal advice
prior to any resale of such Shares.

 

  (ii) The Participant is advised to exercise caution regarding the Awards. If
the Participant is in any doubt about any provisions of the Plan or this
Agreement, the Participant should obtain independent professional advice.
Receiving Awards may have tax consequences under local tax laws. Neither the
Company nor any of its Affiliates is responsible for, and has not provided, any
advice to the Participant regarding the Plan or the Awards, including but not
limited to legal, investment or tax advice.

 

-7-



--------------------------------------------------------------------------------

(E) Clawback/Recoupment Policy. By signing this Agreement, the Participant
grants the Employer a power of attorney to deduct from any payments due to the
Participant by the Employer, any amounts owed by him under Section 21(e) of the
Plan, in accordance with applicable law.

(F) Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, and successors of the parties hereto.

(G) Governing Law. This Agreement (including, for the avoidance of doubt, any
appendices attached hereto) shall be construed and interpreted in accordance
with the local laws of country where the Participant is or was last employed by
the Employer without giving effect to the principles of the conflicts of laws
thereof.

(H) Entire Agreement; Modification. This Agreement (together with any appendices
attached hereto) and the Plan constitute the entire agreement between the
parties relative to the subject matter hereof, and supersede all proposals,
written or oral, and all other communications between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended,
or rescinded only by a written agreement executed by both parties.

(I) Counterparts; Electronic Signature. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signature of this
Agreement, unless otherwise stipulated in any appendix, may be by electronic or
digital means.

By accepting the Award, the Participant hereby certifies that the Participant
(A) has been furnished with all relevant information and materials with respect
to the terms and conditions of the Award, (B) has read and understands such
information and materials, (C) is fully aware and knowledgeable of the terms and
conditions of the Award, and (D) completely and voluntarily agrees to the terms
and conditions of the Award, as set forth in the Plan and this Agreement.

I acknowledge that I have read this Agreement and all appendices and I

 

LOGO [g529462dsp40.jpg]

 

-8-